Exhibit 21 SOUTH JERSEY INDUSTRIES, INC. SUBSIDIARIES OF REGISTRANT AS OF DECEMBER 31, 2010 The following is a list of the significant subsidiaries of South Jersey Industries, Inc. Percentage of Voting Securities Directly or Indirectly Owned by Immediate Parent Relationship State of Incorporation South Jersey Industries, Inc. Registrant Parent New Jersey South Jersey Gas Company New Jersey Marina Energy LLC New Jersey South Jersey Energy Company New Jersey South Jersey Resources Group, LLC Delaware South Jersey Energy Service Plus, LLC New Jersey SJ EnerTrade, Inc. New Jersey Energy & Minerals, Inc. New Jersey R&T Group, Inc. New Jersey South Jersey Fuel, Inc. New Jersey South Jersey Energy Solutions, LLC New Jersey SJI Services, LLC New Jersey (1)Subsidiary of South Jersey Industries, Inc. (2)Subsidiary of South Jersey Energy Company (3)Subsidiary of Energy & Minerals, Inc. (4)Subsidiary of Marina Energy LLC (5)Subsidiary of South Jersey Energy Solutions, LLC
